Citation Nr: 0429514	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-11 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected post-traumatic nasal septal deformity, 
currently evaluated as ten (10) percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected sinusitis, currently evaluated as zero 
percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge of the Board, sitting in Atlanta, Georgia.  
The hearing transcript is of record.


FINDINGS OF FACT

1.  The veteran has a severe septal and nasal bone deformity 
for which the maximum permissible schedular disability 
evaluation is currently in effect.     

2.  Medical evidence shows that the veteran has chronic 
sinusitis, secondary to residuals of service-connected right 
nasomaxillary complex fracture injury, manifested by 
occasional infections mainly on the right side of his face 
and sinus.  The veteran complains of frequent flare-ups, 
including difficulty breathing, headaches, and sinus 
swelling; he also reports occasional nasal drainage. 






CONCLUSIONS OF LAW

1.  As the veteran's service-connected post-traumatic nasal 
septal deformity currently is assigned 10 percent, the 
highest schedular evaluation permissible therefor, a higher 
schedular evaluation is not possible.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2004).

2.  Criteria for a compensable disability evaluation of 10 
percent have been met for service-connected sinusitis.  38 
U.S.C.A. §§ 1155, 5017(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.97, Diagnostic Code 6514 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as is the case here, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) of record and not of record necessary to 
substantiate the claim; (3) that VA will seek to provide; and 
(4) that the claimant is expected to provide.  See id.; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
also requires that such notice be provided before the 
issuance of the initial unfavorable rating decision issued by 
the agency of original jurisdiction (AOJ) from which the 
appeal arises.  See decision of the U.S. Court of Appeals for 
Veterans Claims (Court), in Pelegrini v. Sec'y of Veterans 
Affairs, No. 01-944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In July 2002, several 
months before issuing the rating decision from which appeal 
arises, the RO sent the veteran a letter discussing VA's VCAA 
duties to notify and assist, the veteran's and VA's 
respective responsibilities in claim development, what the 
evidence must show to establish entitlement to additional 
benefits based on increased severity of a service-connected 
disorder, and what additional information and evidence are 
required.  The March 2003 Statement of the Case (SOC) set 
forth VA regulatory provisions concerning the duties to 
notify and assist (38 C.F.R. § 3.159), which included a 
provision stating that VA must ask a claimant whether he has 
any evidence in his possession relevant to the claim.  The 
SOC also provided the veteran notice of what evidence was 
received and considered in evaluating the claim and what 
evidence is required for a favorable determination on the 
claim.  There is no evidence of communication from the 
veteran or his representative in response to the July 2002 
letter or the SOC, other than the February 2003 filing of a 
VA Form 9 to perfect an appeal to the Board.  The veteran had 
ample opportunity during the appeal period to provide 
relevant evidence or ask VA for assistance in obtaining 
relevant evidence.  Neither the veteran nor his 
representative argued at any time during the appeal period 
that there exists some other pertinent evidence not in the 
record due to a VCAA notice defect.          

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include VA and private medical 
records, and associated them with the claims folder.  The 
veteran was given an opportunity to personally testify in 
connection with this appeal, and exercised this right at a 
June 2004 Board hearing.  He also was provided an appropriate 
VA compensation and pension (C&P) medical examination.  
Nothing in the record indicates that the veteran identified 
any relevant records for which he wanted VA's assistance in 
obtaining for which the RO failed to respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Governing Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004).  Separate rating codes identify various disabilities.  
Id.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The 
basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2004).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2 (2004). 

The determination of whether an increased evaluation is 
warranted is based on a review of the record and the 
application of pertinent regulations.  38 C.F.R. § 4.1 
(2004).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equipoise (in 
equal balance), the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2004).

In general, with respect to an increased rating for a 
disability for which service connection was established years 
before, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases where the veteran appeals the 
initial disability percentage assigned, the disability can be 
assigned different ratings ("staged" ratings) based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The latter is the situation here as the veteran has 
appealed the November 2002 rating decision, which granted 
service connection for both post-traumatic nasal septal 
deformity (with a rating of 10 percent assigned effective on 
May 28, 2002) and chronic sinusitis (with a noncompensable 
rating effective on May 28, 2002).    

VA diagnostic criteria at 38 C.F.R. § 4.97, Diagnostic Code 
6502 (2004), provide only one compensable rating for 
deviation of the nasal septum.  A 10 percent rating is 
permissible for traumatic deviation of the nasal septum, 
where there is a 50-percent obstruction of the nasal passage 
on both sides or with complete obstruction on one side.    

VA diagnostic criteria at 38 C.F.R. § 4.97, Diagnostic Code 
6514 (2004), provide a noncompensable rating where chronic 
sphenoid sinusitis is detected by X-rays only.  Evidence of 
1-2 incapacitating sinusitis episodes per year requiring 
prolonged (lasting 4-6 weeks) antibiotic treatment, or 3-6 
non-incapacitating sinusitis episodes per year characterized 
by headaches, pain, and purulent discharge or crusting 
warrants a 10 percent rating.  Evidence of 3 or more 
incapacitating sinusitis episodes per year requiring 
prolonged (lasting 4-6 weeks) antibiotic treatment, or more 
than 6 non-incapacitating sinusitis episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting warrants the assignment of a 30 percent rating.  
Following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent rating is 
warranted.  An incapacitating episode of sinusitis is one 
that requires bed rest and treatment as directed by a 
physician.

III.  Evidence and Analysis

As an initial matter, the Board notes that service connection 
has been in effect since 1971 for residuals of a fracture of 
the right nasomaxillary bone with deformity, incurred in 
service.  A zero percent rating has been in effect therefor 
until May 2002, when a 10 percent evaluation became 
effective.  Service connection for nasal septal deformity and 
chronic sinusitis were recently granted as secondarily due to 
the right nasomaxillary bone fracture injury.  See November 
2002 rating decision.    

The evidence indicates that the veteran has been determined 
to have a "severe septal deformity and nasal bone deformity 
with mild ectropion of the right lower lid."  Sinus X-rays 
showed bilateral thickening of the lining of the maxillary 
sinuses.  The veteran complained of occasional infections 
mainly on the right side of his face and sinus.  See October 
2002 medical examination report (Dr. J.J.A.).  Other recent 
evidence indicates that the veteran complained of nasal 
congestion, and that a medical doctor noted "minimal 
sinusitis changes."  See private physician's records dated 
in April 2002.  More recent medical records (see VA 
outpatient care records dated in mid to late 2003) show 
complaints of occasional nasal drainage and obstruction and 
pain in the area below the right eye.  Most recently, at the 
June 2004 Board hearing, the veteran testified that he gets 
sinusitis flare-ups "just about every month."  He 
reportedly has frequent sinus headaches and pain and has 
difficulty breathing.  See hearing transcript.                 

With respect to post-traumatic nasal septal deformity, a 10 
percent rating is the only schedular rating permissible.  As 
a 10 percent rating is currently in effect, no higher 
schedular rating is permissible therefor.

As for the disability evaluation for sinusitis, the evidence, 
overall, indicates that, during the last several years, the 
veteran was seen several times for complaints of sinus 
problems (such as congestion, occasional nasal drainage, 
sinus obstruction/swelling).  He reportedly finds breathing 
through the nose difficult and occasionally has sinus 
headaches.  The Board finds that the evidence, overall, is 
most commensurate to a 10 percent evaluation under 38 C.F.R. 
§ 4.97, Diagnostic Code 6514, which assigns such an 
evaluation with evidence of at least several non-
incapacitating episodes/year characterized by headaches, 
pain, and purulent discharge or crusting.  While there is no 
evidence that sinusitis incapacitates the veteran, he does 
experience occasional headaches and nasal discharge, as well 
as difficult breathing and swollen sinuses.  In making this 
determination, the Board has resolved every reasonable doubt 
in the veteran's favor.  The next higher evaluation of 30 
percent is reserved where evidence indicates frequent 
incapacitation due to sinusitis, as determined by a doctor, 
and/or more severe and frequent, albeit non-incapacitating, 
sinusitis symptoms.   


ORDER

1.  A disability evaluation higher than 10 percent for 
service-connected post-traumatic nasal septal deformity is 
denied, as 10 percent is the highest permissible schedular 
evaluation therefor.  

2.  An increased disability evaluation of 10 percent is 
granted for service-connected sinusitis.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



